Citation Nr: 1739771	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 videoconferencing hearing.  A transcript of the hearing is associated with the claims file.

The July 2010 Board decision remanded the issue of TDIU, after finding that the evidence raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In April 2016, the Board again remanded the matter of TDIU to obtain employment information from the Veteran.


FINDING OF FACT

The Veteran has been gainfully employed throughout the entire appeal period, and continues to maintain employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Veteran is service connected for a variety of disabilities with combined disability ratings of:  70 percent effective July 10, 2005; 80 percent effective October 19, 2005; and, 90 percent effective March 24, 2014.  Without listing all the Veteran's disabilities, the Board acknowledges that the Veteran meets the percentage rating standards for consideration of TDIU.  See, 38 C.F.R. § 4.16 (a). 

When the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357   (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  In the present case the evidence shows that the Veteran is a registered nurse with both a nursing degree and a master's degree.  

TDIU is not warranted at present because the Veteran is gainfully employed.  The Veteran has never specifically claimed entitlement to TDIU.  Rather the Board found that the issue was raised after the Veteran presented some testimony at the April 2010 hearing which referenced his employment.  The Board found that the issue of TDIU was raised by this testimony.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has never filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, nor provided information related to his employment.  The April 2016, the Board remand required that the Veteran be provided the form and told to file it so that his employment information could be obtained and the matter of TDIU properly addressed.  He was provided the form in May 2016, but he has never returned it, or provided employment information with respect to TDIU.  

In May 2017 a VA Compensation and Pension examination was conducted with respect to rating the Veteran's claim for PTSD.  The examiner obtained a full employment history.  The Veteran is a registered nurse.  After he left active duty in July 2005 he returned to his civilian employment as a nurse at a VA Medical center from 2005 to 2014; he was in private practice from 2014 to 2016; he is presently employed as a nurse for the Illinois Bureau of Prison to the present.  A similar employment history is contained in other examination reports of record.  

Simply put, the Veteran has never filed any employment information related to TDIU, and the evidence of record reveals that he has been, and continues to be, gainfully employed throughout the entirety of the appeal period.  In summary, the Board finds that the weight of the evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disabilities.   While the Board does not doubt that the Veteran's service-connected disabilities result in some functional impairment, the weight of the evidence shows that the Veteran is gainfully employed and has been so throughout the entire appeal period.  Therefore, entitlement to TDIU is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


